UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-13884 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: INDIVIDUAL ACCOUNT RETIREMENT PLAN FOR BARGAINING UNIT EMPLOYEES AT THE CAMERON INTERNATIONAL CORPORATION BUFFALO, NEW YORK PLANT B. Name of issuer of the securities held pursuant to the Plan and the address of the principal executive office: CAMERON INTERNATIONAL CORPORATION 1333 West Loop South, Suite1700 Houston, Texas 77027 Financial Statements Individual Account Retirement Plan for Bargaining Unit Employees at the Cameron International Corporation Buffalo, New York Plant As of December31, 2011 and 2010 and for the year ended December31, 2011 Individual Account Retirement Plan for Bargaining Unit Employees at the Cameron International Corporation Buffalo, New York Plant Financial Statements As of December 31, 2011 and 2010 and for the year ended December 31, 2011 Contents Report of Independent Registered Public Accounting Firm - MFR, P.C. 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Signature 16 Consent of Independent Registered Public Accounting Firm - MFR, P.C. 18 Schedules not listed above are omitted because of the absence of conditions under which they are required under the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To Participants and Cameron Benefits Committee Individual Account Retirement Plan for Bargaining Unit Employees at the Cameron International Corporation Buffalo, New York Plant: We have audited the accompanying statements of net assets available for benefits of the Individual Account Retirement Plan for Bargaining Unit Employees at the Cameron International Corporation Buffalo, New York Plant (the “Plan”), as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in its net assets available for benefits for the year ended December 31, 2011, in conformity withaccounting principles generally accepted in the United States of America. /s/ MFR, P.C. Houston, Texas June 27, 2012 1 Individual Account Retirement Plan for Bargaining Unit Employees at the Cameron International Corporation Buffalo, New York Plant Statements of Net Assets Available for Benefits December 31, Assets Plan interest in the Cameron International Corporation Master Trust $ $ Net assets reflecting all investments at fair value Adjustment from fair value to contract value for interest in Cameron International Corporation Master Trust relating to fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ The accompanying notes are an integral part of these statements. 2 Individual Account Retirement Plan for Bargaining Unit Employees at the Cameron International Corporation Buffalo, New York Plant Statement of Changes in Net Assets Available for Benefits Year Ended December31, 2011 Additions: Employer contributions $ Employee contributions Rollover contributions Net investment gain from the Cameron International Corporation Master Trust Total additions Deductions: Administrative fees Benefits paid to participants Total deductions Net increase in net assets available for benefits Net assets available for benefits at: Beginning of year End of year $ The accompanying notes are an integral part of these statements. 3 Individual Account Retirement Plan for Bargaining Unit Employees at the Cameron International Corporation Buffalo, New York Plant Notes to Financial Statements 1. Description of the Plan The Individual Account Retirement Plan for Bargaining Unit Employees at the Cameron International Corporation Buffalo, New York Plant (the “Plan”) is a profit-sharing plan which provides payments to eligible employees of Cameron International Corporation and certain subsidiaries (the “Company”) at termination, retirement, death or disability. All union employees of the Company belonging to Local Lodge No. 330, District 76 of the International Association of Machinists and Aerospace Workers, are eligible for participation. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). In June 2010, Plan Participants were notified that the Plan sponsor elected to change trustees.In March 2011, Plan assets totaling $28,024,657 were transferred to T. Rowe Price Trust Company. The Company contributes to each participant’s account monthly based on hours actively worked and specific contribution rates as defined in the Plan document. Contributions are also made for each hour incurred for overtime, vacations or holidays, but excludes sick time for which the employee may be paid. Company contributions are allocated among the investment fund options that have been selected by each employee.All active participants in the Plan are 100% vested in the employer contributions upon completion of three years of service (three-year cliff vesting). Amounts which are forfeited due to a participant’s termination of employment prior to vesting in employer contributions made on the participant’s behalf are used to reduce the required Company contribution in subsequent periods.Upon termination of the Plan, all remaining forfeitures are to be allocated to the participant accounts. In 2011, forfeited nonvested accounts totaling $53,171 were used to reduce employer contributions. The Plan allows for employee contributions based on hours actively worked and elected contribution rates. Electing to contribute is voluntary, and these contributions are immediately 100% vested. Participants may elect to have their contributions allocated in 1% increments to one or more of the investment fund options offered by the Plan. Allocations among the investment accounts may be changed at the participant’s discretion on a daily basis. Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, participants would become 100% vested in their employer contributions. More detailed information about the Plan, including the funding, vesting and benefit provisions, is contained in the Summary Plan Description. A copy of this pamphlet is available at the Company’s corporate office. 2. Significant Accounting Policies Accounting Principles The accompanying financial statements of the Plan have been prepared on the accrual basis of accounting. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates that affect amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. 4 As required under generally accepted accounting principles, the statements of net assets available for benefits present investment contracts at fair value as well as an additional line item showing an adjustment of fully benefit-responsive investment contracts from fair value to contract value. The statement of changes in net assets available for benefits is prepared on a contract value basis for the fully benefit-responsive investment contracts. Employer profit-sharing contributions and employee contributions are recorded in the period in which the related employee services are rendered. Benefit payments to participants are recorded upon distribution. Investments The Plan’s investments are held in the Cameron International Corporation Master Trust (“Master Trust”). T. Rowe Price Trust Company serves as trustee of the Master Trust.The Plan participates in only certain investment accounts of the Master Trust. The fair value of the Plan’s interest in the Master Trust is based on the specific interests that it has in each of the underlying participant-directed investment accounts. The following is a summary of those investment accounts and the Plan’s beneficial interest in those investment accounts as of December31, 2011 and 2010. Beneficial Interest at December 31, Cameron International Stock Fund % % Fidelity Growth Company Fund PRIMCO Stable Value Fund American Century Instl-Adj. Bond Fund American Funds AMCAP R6 American Funds Capital World Bond Fund R6 American Funds EuroPacific Growth Fund R6 American Funds Washington Mutual Fund R6 DFA Emerging Markets Portfolio Vanguard LifeStrategy Conservative Growth Fund Vanguard LifeStrategy Growth Fund Vanguard LifeStrategy Income Fund Vanguard LifeStrategy Moderate Growth Fund Vanguard Small-Cap Growth Index Fund Investor Shares Vanguard Small-Cap Value Index Fund Investor Shares Vanguard Total Bond Market Index Fund Investor Shares Vanguard Total Inst’l Stock Index Fund Investor Shares Vanguard Total Stock Market Index Fund Investor Shares Purchases and sales of securities by the Master Trust are recorded on a trade-date basis. Interest income is recorded as earned. Dividends are recorded as of the ex-dividend date. Financial Accounting Standards Board Accounting Standards Codification Topic No. 820, Fair Value Measurements, establishes a framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).Level 2 measurements include observable inputs other than quoted prices in active markets for identical assets and liabilities. 5 Common stocks are valued at the closing price reported on the active market on which the individual securities are traded. Mutual and money market funds are valued at the net asset value (NAV) of shares held by the Plan at year end. Collective trusts are valued at the unit of participation value of shares held by the Plan at year end. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although management of the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the investments of the Master Trust as of December 31, 2011: Investments at Fair Value at December 31, 2011 Level 1 Level 2 Level 3 Total Master Trust Investments: Mutual funds: U.S. equity funds $ – – $ Non-U.S. equity funds – – U.S. bond funds – – Non-U.S. bond fund – – Blended equity and bond funds – – Common stocks – – Collective trusts: Money market fund – – Bond funds – Total Master Trust investments at fair value: $ $ The following table sets forth by level, within the fair value hierarchy, the investments of the Master Trust as of December 31, 2010: Investments at Fair Value at December 31, 2010 Level 1 Level 2 Level 3 Total Master Trust Investments: Money market funds $ – $ Mutual funds: U.S. equity funds – – Non-U.S. equity funds – – U.S. bond funds – – Non-U.S. bond fund – – Blended equity and bond funds – – Common stocks – – Collective trusts: Money market fund – – Bond funds – Total Master Trust investments at fair value: $ $ 6 The table below sets forth a summary of changes in the fair value of the Master Trust’s Level 3 investments for the year ended December 31, 2011: Wrapper contracts in collective trusts Balance at beginning of year $ Unrealized gain Balance at end of year $ The PRIMCO Stable Value Fund (“Stable Value Fund”) is a master trust investment account managed by AMVESCAP National Trust Company, an affiliate of INVESCO Institutional (N.A.), Inc., the trustee of the INVESCO Group Trust for Retirement Savings, a Common Collective Trust, in which the assets of multiple qualified plans are invested. The Stable Value Fund invests in actively managed synthetic bank and insurance company investment contracts (“SICs”) and in guaranteed investment contracts (“GICs”). These contracts have varying yields and maturity dates and are fully benefit responsive. These contracts are stated at contract value which represents cost plus accrued income. The fair value of the GICs has been estimated by discounting the related cash flows based on current yields of similar instruments with comparable durations. Individual assets of the SICs are valued at representative quoted market prices. The fair value of the wrap contracts for the SICs is determined using the market approach discounting methodology which incorporates the difference between current market level rates for contract level wrap fees and the wrap fee being charged. The difference is calculated as a dollar value and discounted by the prevailing interpolated swap rate as of period-end. Although it is management’s intention to hold the investment contracts until maturity, certain investment contracts provide for adjustments to contract value for withdrawals made prior to maturity. Risks and Uncertainties The Master Trust provides for various investments which, in general, are exposed to interest rate, credit and overall market volatility risks. Due to the level of risk associated with certain investment securities, it is likely that changes in the values of investment securities will occur in the near term and that such changes could materially affect the amounts reported in the statements of net assets available for benefits and individual participant account balances. Recently Issued Accounting Pronouncements In May 2011, the FASB released accounting guidance that requires new fair value measurement classification disclosures and clarifies existing disclosures.The guidance requires disclosures about the categorization by level for items that are only required to be disclosed at fair value and information about transfers between Level 1 and Level 2.It also clarifies the existing fair value disclosures regarding measuring the fair value of financial instruments managed within a portfolio and the application of premiums and discounts on fair value measurements.Furthermore, the guidance requires additional disclosure for Level 3 measurements regarding the sensitivity of fair value to changes in unobservable inputs and any interrelationships between those inputs.The new guidance is effective for reporting periods beginning after December 15, 2011.The adoption will not have a material effect on the statement of net assets available for benefits and statement of changes in net assets available for benefits.Plan management has not determined the impact on the disclosures in the financial statements. 3. Separate Investment Accounts of the Cameron International Corporation Master Trust The purpose of the Master Trust is the collective investment of the assets of participating employee benefit plans of the Company. Master Trust assets are allocated among participating plans by assigning to each plan those transactions (primarily contributions, benefit payments and certain administrative expenses) which can be specifically identified and by allocating among all plans, in proportion to the fair value of the assets assigned to each plan, the income and expenses resulting from the collective investment of the assets. The Master Trust includes assets of other employee benefit plans in addition to this Plan. 7 The following table presents the fair value of investments for the separate investment accounts of the Master Trust: December 31, 2011 Cameron International Stock Fund Managed Income Portfolio PRIMCO Stable Value Fund American Century Inst’l-Adj Bond Fund American Funds AMCAP R6 American Funds Capital World Bond Fund R6 American Funds EuroPacific Growth Fund R6 American Funds Washington Mutual Fund R6 DFA Emerging Markets Portfolio Fidelity Growth Company Fund Vanguard LifeStrategy Conservative Growth Fund Vanguard LifeStrategy Growth Fund Vanguard LifeStrategy Income Fund Vanguard LifeStrategy Moderate Growth Fund Vanguard Small-Cap Growth Index Fund Investor Shares Vanguard Small-Cap Value Index Fund Investor Shares Vanguard Total Bond Market Index Fund Investor Shares Vanguard Total Int’l Stock Index Fund Investor Shares Vanguard Total Stock Market Index Fund Investor Shares Total Assets: Net unsettled sales of investments $ $
